Citation Nr: 0323071	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  02-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation of 10 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation of 10 percent for 
osteoarthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



REMAND

In April 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records concerning the 
veteran from the Social Security Administration 
(SSA): copies of records pertinent to the veteran's 
claim for Social Security Disability benefits and a 
copy of the determination awarding benefits.
2.  After associating with the claims file all 
information and evidence obtained in connection 
with the above development, to extent possible, 
make arrangement with the appropriate VA medical 
facilities for the veteran to be afforded the 
following examinations:  
(I).  Orthopedic examination in order to determine 
the nature and severity of the veteran's service-
connected arthritis of the cervical spine.  All 
indicated studies and tests (including x-rays) 
should be accomplished and all clinical findings 
should be reported in detail.  Send the claims 
folder to the examiner for review.  Based on the 
results of the examination and a review of the 
claims folder, the examiner is asked to address the 
following questions:

(a).  What are the range of motion 
measurements, in degrees, for the cervical 
segment of the veteran's spine?  Does the 
veteran demonstrate objective evidence of 
limited motion of the cervical segment of the 
spine?  If so, specify whether such limitation 
of cervical spine motion is either slight, 
moderate, or severe limitation of motion?
(b).  If the veteran does not demonstrate 
limited motion of the cervical segment of the 
spine, is there x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating 
exacerbations?
(c)  Specify whether there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/ or incoordination 
associated with the veteran's osteoarthritis 
of cervical spine?  To the extent possible, 
the examiner is asked to express such 
functional loss in terms of additional degrees 
of limitation or weakness of the neck.
(d)  Specify whether, and to what extent, the 
veteran exhibits functional loss due to 
painful motion or weakness, and/ or any other 
symptoms noted above on repeated use of the 
neck?  To the extent possible, the examiner is 
asked to express such functional loss in terms 
of additional degrees of limitation or 
weakness of the neck.  
(II)  Psychiatric examination, preferably by a 
different examiner who saw the veteran in December 
2000, if possible.  Send the claims folder to the 
examiner for review.  All necessary test should be 
accomplished.  The examiner is to provide a multi-
axial assessment, including the assignment of a 
Global Assessment Functioning (GAF) score; an 
explanation of what the score represents; and the 
percentage of the score representing impairment due 
solely to PTSD symptomatology.  The examiner should 
access the extent of the veteran's occupational and 
social impairment due solely to PTSD 
symptomatology.  Based on the results of the 
examination and a review of the claims file, the 
examiner is asked to address the following 
questions:
(a)  Does the veteran suffer from such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events), which result in occupation and 
social impairment with occasional decrease in 
work efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning satisfactory, 
with routine behavior, self-care, and 
conversation normal)?

(b)  Does the veteran have occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention 
of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships? 
(c)  Does the veteran have occupational and 
social impairment with deficiencies in most 
areas such as work, school, family 
relationships, judgment, thinking, or mood due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the 
ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or 
work-like setting); or inability to establish 
and maintain effective relationships?
(d).  Does the veteran have total occupational 
and social impairment due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss 
for names of close relatives, own occupation, 
or own name?
(e).  Does the veteran suffers from 
alcohol abuse/dependence, and; if 
so, whether it is at least as likely 
as not that the veteran's alcohol 
abuse is the result of service-
related PTSD.  If it is determined 
that the veteran's dependency, if 
any, with alcohol is not caused by 
the service-connected PTSD, the 
examiner is asked to specify whether 
the veteran's PTSD symptomatology 
exacerbates or worsens the veteran's 
alcohol abuse/dependence.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





